Case 3:19-cv-01452-EMC Document 1-3 Filed 03/20/19 Page 1 of 2




               Exhibit 3
             Case 3:19-cv-01452-EMC Document 1-3 Filed 03/20/19 Page 2 of 2




            Creative Monitoring · Competitive Spending · Co-Op Tracking · Proof of Performance · Multicultural Advertising · International
                                                     52 Vanderbilt Ave, 16th Floor · New York, NY 10017 ·
This material may be used for internal review, analysis or research only. No part of this document may be reproduced, published, or publicly displayed in any form.
